By the Court.

Benning, J.
delivering the opinion.
[1.] A cross-bill is nothing more than an addition to the .-answer. It makes a part of the pleading which states the defence, the answer being the other part. Now to add to a. •..pleading, is to amend the pleading. If a new count is added to a declaration, the declaration is amended; if a new plea to a plea, the plea is amended. So, if a cross-bill is added; -to an answer, the answer is amended. There is not any word ■ more fit to express the effect of such an addition than this word, amended. When, therefore, a defendant adds to his ■answer a cross-bill, he amends his answer; and as his answer is his pleading, he amends his pleading.
But the Act of 1854, relating in part to amendments, says, that “ plaintiffs and defendants,” “ whether at Law or in .Equity, may, in any stage of the cause, as matter of right,
. amend their pleadings in all respects, whether in matter of .form or matter of substance.” {Ads 1853-’4, 48.)
We therefore think that the Court was right in not dis•missing the cross-bill in this case.